C. D. Arecibo. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Presidente Señor Del Toro.)
P-OR cuanto, dictada sentencia en contra del demandado éste apeló dejando vencer el último término que se le concediera para preparar la transcripción del récord sin hacerlo, motivo por el cual el deman-dante solicitó que se desestimara, por abandono, el recurso, y
*960POR cuanto, notificado de la moción, el apelante se opuso a la de-sestimación, alegando que si bien es cierto que la transcripción no fué presentada dentro del término concedídole, ello se debió a la en-fermedad del taquígrafo y a su propia enfermedad y que ya el taquí-grafo había preparado y archivado la transcripción que pasó al juez sentenciador para que designe fecha para la comparecencia de las partes a los efectos de su aprobación, alegaciones que vienen com-probadas, y
PoR cuanto, el apelante sostiene además que tiene motivos justi-ficados para pedir la revocación de la sentencia y que nunca fué su propósito el dejar abandonada su apelación ni el de dilatar meramente la ejecución de la sentencia al interponerla:
PoR tanto, el tribunal, en el ejercicio de su discreción, resuelve declarar como declara sin lugar la moción, con permiso al apelado para reproducirla si el apelante no archiva en la Secretaría del mismo la transcripción, acompañada de su alegato, dentro del término de treinta días contado a partir de esta fecha.